Title: To Alexander Hamilton from James McHenry, 29 January 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, January 29, 1799. “Until your instructions can be made out defining the extent of your Command you will be pleased to require the proper reports to be made to you by the Garrisons at New York and West point and to exercise such superintendance over the same as may consert with military rules and usage and to make from time to time the necessary communications to this department.…”
